 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    ANDRE L. MOULTRIE,                                    1:18-cv-01555-SKO (PC)

10                         Plaintiff,                       ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
11            v.                                            (Doc. 2)

12    HAYNES, et al.,                                                     and
13                         Defendant.
                                                            ORDER DIRECTING PAYMENT
14                                                          OF INMATE FILING FEE BY FRESNO
                                                            COUNTY JAIL
15

16
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. ' 1983 and has requested
17
     leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. Plaintiff has made the showing
18
     required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
19
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
20
     ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
21
     the preceding month=s income credited to plaintiff=s trust account. The Fresno County Jail is
22
     required to send to the Clerk of the Court payments from plaintiff=s account each time the amount
23
     in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. ' 1915(b)(2).
24
            In accordance with the above and good cause appearing therefore, IT IS HEREBY
25
     ORDERED that:
26
                   1. Plaintiff's application to proceed in forma pauperis is GRANTED;
27
                   2. The Sherriff of the Fresno County Jail or his designee shall collect payments
28
                                                        1
 1            from plaintiff=s prison trust account in an amount equal to twenty per cent (20%) of

 2            the preceding month=s income credited to the prisoner=s trust account and shall

 3            forward those payments to the Clerk of the Court each time the amount in the

 4            account exceeds $10.00, in accordance with 28 U.S.C. ' 1915(b)(2), until a total of

 5            $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 6            shall be clearly identified by the name and number assigned to this action.

 7               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 8            plaintiff=s in forma pauperis application on the Sherriff of the Fresno County Jail, via the

 9            court's electronic case filing system (CM/ECF).

10               4.   The Clerk of the Court is directed to serve a copy of this order on the Financial
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
11

12
     IT IS SO ORDERED.
13

14   Dated:     November 15, 2018                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
